            Case 3:20-cr-01137-GPC Document 26 Filed 05/06/20 PageID.26 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                        FILED
                                        UNITED STATES DISTRICT                                           R 'fttAY O6 2020
                                           SOUTHERN DISTRICT OF CALIFO                             IACLERK, U.S. DISTRICT COURT
                                                                                                  SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT l"t...::::l.:..C~Rl:;:;:M~IN~A~L~C;::.;..A~4.::D=EP:...;:U:.;...TY._..
                                   V.                                (For Offenses Committed On or After November I, 1987)
           SABY FERNANDEZ-VAZQUEZ (1)
                                                                        Case Number:             3:20-CR-01137-GPC

                                                                     Marina Lillian Henri
                                                                     Defendant's Attorney
USM Number

• -
THE DEFENDANT:
0    pleaded guilty to count(s)          1 of the Information

0    was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                                     Count
18: 75l(A), 4082(A)- Escape From Federal Custody                                                                                           1




    The defendant is sentenced as provided in pages 2 through                    2             of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0    The defendant has been found not guilty on count(s)

0    Count(s)                                                   is          dismissed on the motion of the United States.

 0   Assessment : $ I 00.00 - WAIVED


 O   JVT A Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 0    Fine waived                  O Forfeiture pursuant to order filed                                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     Mav 6, 2020
                                                                      Date of Imposition of Sentence


                                                                          ~~
                                                                      HON.GONZALOP,CffiL
                                                                      UNITED STATES DISTRICT JUDGE
            Case 3:20-cr-01137-GPC Document 26 Filed 05/06/20 PageID.27 Page 2 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 SABY FERNANDEZ-VAZQUEZ (1)                                              Judgment - Page 2 of 2
CASE NUMBER:               3:20-CR-01137-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count 1




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI    The court makes the following recommendations to the Bureau of Prisons:
        At the appropriate time, for purposes of community confinement, the Court recommends that in
        lieu of placement in a Residential Reentry Center (RRC) that the defendant be placed in home
        confinement or remain in custody.



 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •     at                            A.M.              on
                                                                   -------------------
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on
                                 -------------- to ----------------
 at
       ------------ ,                       with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:20-CR-01137-GPC
